Opinion issued February 26, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00837-CV
                            ———————————
                         ALMA JEAN BASS, Appellant
                                        V.
  DEBORAH BASS, INDEPENDENT EXECUTRIX OF THE ESTATE OF
       ROBERTA LOIS STANBROUGH, DECEASED, Appellee



                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                    Trial Court Case No. 16-CPR-029294


                          MEMORANDUM OPINION

      Appellant, Alma Jean Bass, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief). After being notified that this appeal was

subject to dismissal, appellant has not responded. See TEX. R. APP. P. 38.8(a)
(governing failure of appellant to file brief); 42.3(b) (allowing involuntary dismissal

of case). And, based on appellant’s failure to file a brief, appellee, Deborah Bass,

Independent Executrix of the Estate of Roberta Lois Stanbrough, Deceased, has filed

a motion to dismiss the appeal or, alternatively, affirm the trial court’s judgment. See

TEX. R. APP. P. 38.8(a); 42.3(b). More than ten days have passed, and appellant has

not responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant appellee’s motion and dismiss the appeal for want of

prosecution for failure to file a brief. See TEX. R. APP. P. 42.3(b), 43.2(f). We dismiss

all other pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                           2